Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. the written description fails to provide an adequate description of “the first guide (13) and the second guide (14) are formed differently in respect of their cross-section profile”, as set forth in claim 7, and slit edge (17) is designed with regard to its form to correspond with the first guide (13) of the cable holder (1), and the further longitudinal slit edge (18) is designed with regard to its form to correspond to the second guide (14) of the cable holder (1), and the first longitudinal slit edge (17) can interact with the first guide (13), and the further longitudinal slit edge (18) can interact with the second guide (14) in a clearance fit”, as set forth in claim 8, to allow for a proper search and application of the prior art.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The following phrases lack antecedent basis; “the axis of rotation”, as set forth in claim 1; “the secure functional arrangement”, as set forth in claim 2; “the cable direction” and “ the direction of rotation”, as set forth in claim 3; “ the direction of the console”, as set forth in claim 4.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lara (6,467,574).
Lara shows;
1.    A cable holder (31-33) for an anti-fall device, wherein the cable holder is reversibly rotatably supported and the axis of rotation (about bolt connecting 31 and 33) of the cable holder is offset parallel to a cable (30).
2.    The cable holder according to Claim 1, wherein the cable holder has a console (31) for the secure functional arrangement on a building structure and a cable retainer (33), the cable retainer (33) and the console (31) are connected to each other, the cable retainer (33) is reversibly rotatably supported on the console (31) 
3.   The cable holder (31-33) according to Claim 1, wherein the cable retainer (33) has a cable guide (32, 34) and a connecting piece, the cable guide connects to the connecting piece (at 33, in Fig.3), wherein the connecting piece, in a contact area with a running element (1), has a curved section (see shape of 33) offset parallel in the cable direction and the curved section of the connecting piece points in the direction of rotation of the cable holder.
4.   The cable holder (1) according to claim 2, with a cable guide (32, 34) and a connecting piece, wherein the cable guide connects to the connecting piece (at 33, Fig. 3) and the connecting piece has a curved section, which connects to the cable guide (32, 34) and which extends in the direction of the console (4).
5.    The cable holder according to claim 3, wherein the curved section of the connecting piece (33) forms a chamfer as a first guide (one side of 33).
6.   The cable holder according to Claim 5, wherein the cable guide (32, 34) has, at a transition point to the connecting piece (33) with its curved section and opposite the chamfer, an elevation, as a result of which a second guide (opposite side of 33) is formed together with the curved section of the connecting piece (33).
7.    The cable holder according to Claim 6, wherein the first guide and the second guide are formed differently in respect of their cross-section profile.
.
Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharp (EP 0273673).
Sharp (Fig.7) shows;
1.    A cable holder (at 30) for an anti-fall device, wherein the cable holder is reversibly rotatably supported and the axis of rotation (about bolt 32’) of the cable holder is offset parallel to a cable (1).

3.   The cable holder according to Claim 1, wherein the cable retainer (31, 34) has a cable guide and a connecting piece, the cable guide connects to the connecting piece, wherein the connecting piece, in a contact area with a running element (at 38), has a curved section offset parallel in the cable direction and the curved section of the connecting piece points in the direction of rotation of the cable holder.
4.   The cable holder  according to claim 2, with a cable guide (33, 35, 36) and a connecting piece (at 34), wherein the cable guide connects to the connecting piece and the connecting piece has a curved section (see Fig.8), which connects to the cable guide (33, 35, 36) and which extends in the direction of the console (32).
5.    The cable holder according to claim 3, wherein the curved section of the connecting piece forms a chamfer as a first guide (see Fig.9).
6.   The cable holder according to Claim 5, wherein the cable guide (33, 35, 36) has, at a transition point to the connecting piece with its curved section and 
7.    The cable holder according to Claim 6, wherein the first guide and the second guide are formed differently in respect of their cross-section profile.
8.   A running element for an anti-fall device with a cable holder with a first guide  and a second guide according to Claim 6, wherein the running element (38) has a longitudinal slit (at 40, Fig. 10) in a state that is functionally arranged on a cable (1) running parallel to the cable (1) of the cable holder, the longitudinal slit (40) is arranged in an angular position that lies between 90° and 180°, advantageously at 112°, in relation to a retainer (at 45), and a first and a further longitudinal slit edge (edges of slit 40), and the first longitudinal slit edge  is designed with regard to its form to correspond with the first guide of the cable holder, and the further longitudinal slit edge is designed with regard to its form to correspond to the second guide of the cable holder, and the first longitudinal slit edge  can interact with the first guide, and the further longitudinal slit edge can interact with the second guide  in a clearance fit when the running element (38) lies on the cable guide (33, 35, 36) of the cable holder.
      Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riches (5,279,385).
      Riches, Fig. 5, shows;

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN CONSTANTINE CHIN-SHUE whose telephone number is (571)272-6828.  The examiner can normally be reached on Mon-Fri 8.00-5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 28800.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALVIN C CHIN-SHUE/Primary Examiner, Art Unit 3634